DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 23, 2022, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 21-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 21-36, claim 1 recites that the surface material is associated with the surface of the first wet laid fibrous structure in a non-multi-ply configuration.  Although Applicants’ specification provides support for a layered structure and a multi-ply structure (such as set forth in Applicants’ specification at page 26 lines 19-26), the recitation of “non-multi-ply configuration” encompasses any configuration that does not constitute a multi-ply.  Such a scope is broader than the positive recitation of a layered structure or a multi-ply structure.  Therefore, the limitation constitutes new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 21-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 21-36, claim 1 recites that the surface material is associated with the surface of the first wet laid fibrous structure in a non-multi-ply configuration.  As set forth at at least Applicants’ specification at page 26 lines 19-26, a layered structure means the fibrous structure is not made up of separate plies, but rather is made of a first web material upon which a surface material (not in the form of a pre-formed web material, but rather in the form of fibrous elements) is deposited. It is unclear if the recitation of a “non-multi-ply” configuration is directed to the starting materials used to form the multi-ply toilet tissue, or if the final product necessarily results in a non-multi-ply configuration.  Note that if the latter, it is unclear how a multi-ply configuration would differ from the non-multi-ply configuration once the surface material is thermally bonded to the surface of the first wet laid fibrous structure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 21-36 are rejected under 35 U.S.C. 103 as obvious over US Pub. No. 2011/0104444 to Barnholtz in view of US Pub. No. 2007/0044930 to Vinson and US Pub. No. 2013/0216789 to Kraus.  
Regarding claims 1 and 21-36, Barnholtz teaches fibrous structures comprising a plurality of filaments, a plurality of solid additives, such as fibers, and a mixture of filaments and solid additives (Barnholtz, Abstract, paragraph 0059).  Barnholtz teaches that the fibrous structure comprises a layered fibrous structure, such as a first layer comprising a plurality of filaments and solid additives such as wood pulp fibers, and a second layer comprising suitable filaments, such as polysaccharides, polysaccharide derivatives, polyvinylalcohol, polyvinylalcohol derivatives and mixtures thereof (Id., paragraph 0069, Figure 7).  Since the layered structure may comprise only two layers, the first layer forms a surface and the second layer forms a user-contacting exterior surface.  Barnholtz teaches that the fibrous structure may be subjected to post-processing operations, such as embossing operations, printing operations, and thermal bonding operations (Id., paragraph 0076).  Barnholtz teaches that the fibrous structure may be a sanitary tissue product (Id., paragraph 0080).  Barnholtz does not require softening agents, as such inclusion is clearly optional (Id., paragraph 0079).
Regarding the claimed hydroxyl polymer filaments being spun directly from a die onto the surface of the first wet laid fibrous structure, such that the surface material is associated in a non-multi-ply configuration, Barnholtz teaches that the fibrous structure can be combined with one or more fibrous structures, such as by forming filaments onto a surface of the fibrous structure (Barnholtz, paragraph 0086). Additionally, Barnholtz teaches that the filaments of the second layer may be deposited directly onto a surface of the first layer to form a layered structure (Id., paragraph 0067).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tissue product of Barnholtz, wherein the hydroxyl polymer filaments are spun directly onto the surface of the first fibrous structure, as suggested by Barnholtz, motivated by the desire of forming a conventional tissue product in a manner known in the art to form layered products suitable for sanitary tissue products.
Alternatively, the limitations are interpreted as a product by process limitation.  Absent a showing to the contrary, it is Examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Barnholtz does not appear to teach that the toilet tissue comprises multiple plies of wetlaid pulp fibers as claimed, that the thermal bonds comprise a plurality of thermal bond sites, and that the filaments are crosslinked.
Regarding the plies and wetlaid structure, Barnholtz teaches that the wood pulp fibers are paper making fibers such as softwood or hardwood fibers (Barnholtz, paragraph 0035).  Barnholtz teaches that a sanitary tissue product includes paper towels and bath tissue (Id., paragraph 0037).  
Vinson teaches bulk softened fibrous structures comprising a non-silicone oil system and sanitary tissue products comprising such structures (Vinson, Abstract, paragraphs 0002, 0018).  Vinson teaches that cellulose pulp fibers are most particularly preferred fibers used, such as hardwood and softwood fibers, including acacia, eucalyptus, maple and cedar (Id., paragraphs 0020-0023).  Vinson teaches that the fibrous structure may comprise fibers that comprise a hydroxyl polymer and optionally a crosslinking system, such as starch (Id., paragraph 0025).  Vinson teaches that the fibrous structures may be homogeneous or multilayered and that sanitary tissue products may be multi-plied (Id., paragraph 0048), in the form of through-air-dried fibrous structures, wet-laid fibrous structures, air-laid fibrous structures, creped or uncreped, compacted or uncompacted fibrous structures, and mixtures thereof (Id., paragraph 0053).  Vinson teaches that the fibrous structures may exhibit substantially uniform density or may exhibit differential density regions (Id., paragraphs 0052, 0055), and may be subjected to any suitable post processing including embossing (Id., paragraph 0059).  Vinson teaches that compared to similar sanitary tissue products, the fibrous structure has unexpectedly low sink time and unexpectedly good combination of sink time and absorbency, unexpectedly favorable combination of wet/dry strength ratio and unexpectedly low lint scores (Id., paragraphs 0061-0066).
Note that the non-silicone oil system comprising a bulk softening agent (Vinson, claim 3), is recited at paragraphs 0067-0073, which is separate from the optional surface softening agents set forth at paragraphs 0056 and 0074-0100.  Additionally, the bulk softening agents described in Vinson are distinct from the surface softening agents described in Vinson and Applicants’ specification at page 28 lines 5-8.  
It is reasonable for one of ordinary skill to expect that a multilayered structure is suitable where increased thickness is desirable.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tissue product of Barnholtz, wherein the wood pulp layer of Barnholtz comprises a multi-layered or multi-plied fibrous structure, such as claimed, as taught by Vinson, motivated by the desire of forming a conventional tissue product comprising a pulp fiber layer known in the art as being predictably suitable for toilet tissues, where properties such as thickness, low sink time, a good combination of sink time and absorbency, a favorable combination of wet/dry strength ratio and low lint scores are desired.
Regarding the claimed plurality of thermal bond sites, Barnholtz teaches thermally bonding the layers together (Barnholtz, paragraph 0070).  Additionally, Kraus teaches an embossed fibrous structure and sanitary tissue product comprising two or more fibrous structure plies that comprise a plurality of filaments, for example starch filaments (Kraus, paragraph 0007).  Kraus teaches that solid additives may be applied to a surface of a layer of filaments in a solid form, wherein the solid additives comprise wood pulp fibers (Id., paragraphs 0100-0106, 01223).  Kraus teaches that the fibrous structure comprises filaments comprising a hydroxyl polymer, starch, starch derivative filaments, and polyvinyl alcohol (Id., paragraph 0082). Kraus teaches bonding the one or more layers of filaments and plurality of solid additives at one or more bond sites via a thermal bond (Id., paragraph 0110), wherein the bond sites are discrete bond sites in the form of a non-random repeating pattern (Id., paragraph 0114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tissue product of the prior art combination, wherein thermal bonding the layers comprises a plurality of thermal bond sites, as taught by Kraus, motivated by the desire of forming a conventional tissue product thermally bonded in a manner known in the art to be predictably suitable for sanitary tissue products.
Regarding the crosslinked filaments, Kraus teaches that the fibrous structure comprises filaments comprising a hydroxyl polymer, starch, starch derivative filaments, and polyvinyl alcohol (Kraus, paragraph 0082).  Kraus teaches that suitable hydroxyl polymers may have a weight average molecular weight of from about 10,000 to about 40,000,000 g/mol (Id., paragraphs 0090-0094).  Kraus teaches that a crosslinking system via crosslinking agent, such as imidazolidinone, may crosslink the hydroxyl polymers together to provide the filament with wet strength (Id., paragraph 0158).  Kraus teaches that the crosslinking occurs such that the polymer melt composition is capable of being delivered through the extrusion nozzles (Id.).  Kraus teaches that the hydroxyl polymer melt composition may comprise greater than 25% hydroxyl polymer, and from about 0.5% to about 10% by weight of a crosslinking agent (Kraus, paragraphs 0082-0088).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tissue product of the prior art combination, wherein the hydroxyl polymer filaments comprise a crosslinker and are crosslinked, as taught by Kraus, motivated by the desire of forming a conventional tissue product comprising crosslinked hydroxyl filaments known in the art as predictably providing better wet strength for sanitary tissue products.
The prior art combination does not appear to teach the claimed Force Variability Value measured according to the Glide on Skin Test Method.  However, the prior art combination clearly teaches a substantially similar structure and composition as claimed, including the claimed hydroxyl polymer composition comprising substantially similar or identical hydroxyl polymers and crosslinking agents in substantially similar or identical amounts.  Therefore, the claimed property is deemed to naturally flow from the structure in the prior art.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claims 21-24, the prior art combination teaches that the cellulose web layer may comprise pulp fibers such as hardwood and softwood fibers, including acacia, eucalyptus, maple and cedar (Barnholtz, paragraph 0035, claim 6; Vinson, paragraphs 0020-0023).  Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tissue product of the prior art combination, wherein the pulp fibers are hardwood or softwood fibers, such as the claimed fibers, as taught by Vinson, motivated by the desire of forming a conventional tissue product comprising wood pulp fibers known in the art as being predictably suitable for sanitary tissue products.
	Regarding claims 25 and 26, the prior art combination teaches that the cellulose web layer may be homogeneous or multilayered (Barnholtz, paragraphs 0027, 0035; Vinson, paragraph 0048).
Regarding claims 27-33, the prior art combination teaches that the cellulose web layer may be in the form of through-air-dried fibrous structures, wet-laid fibrous structures, air-laid fibrous structures, creped or uncreped, compacted or uncompacted fibrous structures, and mixtures thereof (Vinson, paragraph 0053).  
Additionally, although the prior art combination does not appear to specifically teach the wet-laid fibrous structure being wet-pressed, fabric-creped or belt-creped, the limitations are interpreted as product by process limitations.  Absent a showing to the contrary, it is Examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Regarding claims 34-36, the prior art combination teaches that the cellulose web layer may be subjected to any suitable post processing including embossing (Barnholtz, paragraph 0076; Vinson, paragraph 0059).  The prior art combination teaches that the cellulose web layer may comprise a pattern densified fibrous structure and exhibit substantially uniform density or may exhibit differential density regions (Barnholtz, paragraph 0076; Vinson, paragraphs 0052, 0055). 
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tissue product of the prior art combination, wherein the cellulose web is embossed and comprises a densified patterned surface, such as claimed, as taught by Vinson, motivated by the desire of forming a conventional tissue product comprising a desired surface texture known in the art as being predictably suitable for sanitary tissue products.

Response to Arguments
Applicants’ arguments filed April 23, 2022. have been fully considered but they are not persuasive. Applicants argue that the prior art combination fails to teach the claimed structure, including the surface material being spun directly from a die onto the surface of the first fibrous structure, such that the surface material is associated with the first fibrous structure in a non-multi-ply configuration.  Examiner respectfully disagrees.  As set forth above, Barnholtz teaches that the fibrous structure can be combined with one or more fibrous structures, such as by forming filaments onto a surface of the fibrous structure. Additionally, Barnholtz teaches that the filaments of the second layer may be deposited directly onto a surface of the first layer to form a layered structure.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tissue product of Barnholtz, wherein the hydroxyl polymer filaments are spun directly onto the surface of the first fibrous structure, as suggested by Barnholtz, motivated by the desire of forming a conventional tissue product in a manner known in the art to form layered products suitable for sanitary tissue products.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786